      Case 2:00-cr-00012-JAM Document 164 Filed 09/01/21 Page 1 of 1


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8

9    UNITED STATES OF AMERICA,             No.      2:00-cr-00012-JAM
10                 Plaintiff,
11        v.                               ORDER GRANTING DEFENDANT’S
                                           MOTION TO TERMINATE SUPERVISED
12   LAMANCE BERT,                         RELEASE
13                 Defendant.
14

15       On August 30, 2021, Defendant filed a motion for an order

16   terminating his supervised release.         See ECF No. 162.      Defendant

17   has successfully completed over five years of his ten-year term

18   of supervised release and is working full-time while attending

19   Fresno City College.     Id. at 2.   The U.S. Probation Office does

20   not object to early termination.         Id.

21       Good cause having been shown, the Court grants Defendant’s

22   motion.   The Clerk is directed to serve the U.S. Probation Office

23   a copy of this order.

24       IT IS SO ORDERED.

25   Dated: August 31, 2021

26
27

28
                                          1
